DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Objections to the Drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments with respect to Objections to the Claims have been fully considered and are persuasive.  The objections to claims 16-18 have been withdrawn. 
Applicant’s arguments with respect to Claim Rejections - 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejections under 35 U.S.C. § 112(b) for Claims 1-18 have been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-18 under 35 USC § 103 have been fully considered and are not persuasive.  For sake of clarity of the record, in response to arguments with respect to the Schreiber reference, examiner has pointed to new locations in the Schreiber reference in order to further clarify how the prior art reads on the amended independent claims. Applicant’s argument with respect to Schreiber states that “the difference in the torque or position is determined from like parameters: torque parameters determine differences in torque, and position parameters determine differences in position. Though Schreiber determines a difference in position, the difference is determined based on measured and modeled positions - Schreiber is silent on a difference in position determined based an external moment (e.g. torque) acting on the manipulator and a model of the manipulator.” In response to ext acting on the manipulator and a model of the manipulator. 
In response to applicant’s argument towards the rejection of Claim 3 with respect to the McGee reference, the following clarification of the combination of Pfaff, Schreiber, and McGee is provided:
 Pfaff as modified by Schreiber already teaches computing the current position of the end effector (see at least modeled target position qmdl in par. 0036 in Schreiber). McGee teaches wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and the contact position is stored (see at least robot determining contact position with an external object and recording and storing the contact position in col. 7 line 34 to col. 8 line 5).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McGee with that of Pfaff as modified by Schreiber in order to arrive at wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector. The motivation to combine the teachings would be to locate an object through contact (see at least col. 8 lines 35-44 in McGee).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 8-9, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff et al (US 20160129588; hereinafter referred to as Pfaff) in view of Schreiber et al (US 20180074475; hereinafter referred to as Schreiber). 
Regarding Claim 1, Pfaff teaches a method for operating a hand-guided robot having a jointed arm with at least one joint (see at least hand-guided multi-axle manipulator in par. 0010 and Fig. 1 element 100), and an end effector connected to one end of the jointed arm (see at least end effector and tool center point in par. 0026), the method comprising: 
measuring a moment at each joint of the at least one joint (see at least axes equipped with torque sensors in par. 0021 and axes I-VII in Fig. 1) of the jointed arm while the hand-guided robot is being hand-guided or subjected to a mechanical tension due to contact with an external object (see at least par. 0010 for robot being hand-guided guided directly at the end effector). Pfaff fails to teach determining at least one external moment affecting the robot based on the at least one measured moment; computing a positional correction factor for a position of the end effector based on the at least one external moment and an absolute accurate model of the robot; and computing a current position of the end effector based on a correction model in dependence on the correction factor, wherein the correction factor compensates a dynamic influence on the position of the end effector.
determining at least one external moment affecting the robot based on the at least one measured moment (see at least torque sensors detecting external force in par. 0029); 
computing a positional correction factor (see at least torque-based calculation of a Cartesian shift equation in par. 0048, Δx is interpreted as the positional correction factor ) for a position of the end effector based on the at least one external moment (see at least torque-based calculation of a Cartesian shift equation in par. 0048, Text is interpreted as an external moment, see also Text described as external torque in par. 0029) and an absolute accurate model of the robot (see at least dynamic model in par. 0034); and 
computing a current position of the end effector based on a correction model in dependence on the correction factor, the current position of the end effector reflecting an objective actual position of the end effector  (see at least qmdl,freeze* calculation in par. 0049 is interpreted as computing a current position, qmdl,freeze* is interpreted as the computed current position of the end effector reflecting the actual position, 1Δ(torque-based) interpreted as the correction factor Δx), 
wherein the correction factor (see at least Δx in par. 0048-0049 is interpreted as the correction factor ) compensates a dynamic influence (see at least Text or external torque in par. 0048-0049 interpreted as the dynamic influence) on the position of the end effector (see at least “The user request can also be interpreted as a cartesian input, provided the user touched the manipulator on the end effector” in par. 0048, this is interpreted to mean that Text is caused by a user hand-guiding the end effector). 
determining at least one external moment affecting the robot based on the at least one measured moment; computing a positional correction factor for a position of the end effector based on the at least one external moment and an absolute accurate model of the robot; and computing a current position of the end effector based on a correction model in dependence on the correction factor, wherein the correction factor compensates a dynamic influence on the position of the end effector. The purpose for incorporating the teachings of Schreiber would be to improve the accuracy of the robot detecting an external moment and responding appropriately.
Regarding Claim 2, Pfaff as modified by Schreiber teaches the method of claim 1 (see Claim 1 analysis). Pfaff further teaches wherein the at least one measured moment includes effects of a centrifugal force, a Coriolis force affecting the arm, the end effector, or any combination thereof. Note that the definition of centrifugal force is “an outward force on a body rotating about an axis, assumed equal and opposite to the centripetal force and postulated to account for the phenomena seen by an observer in the rotating body” – Dictionary.com. It is interpreted as well known in the art for torque sensors to be capable of sensing effects of centrifugal force. The torque sensors of Pfaff are interpreted to be capable of detecting these effects in the signal they output. 
Regarding Claim 8, Pfaff teaches a non-transitory computer-readable storage medium that stores instructions executable by one or more processors to operate a hand-guided robot (see at least control device in par. 0021) having a jointed arm with at least one joint (see at least hand-guided multi-axle manipulator in par. 0010 and Fig. 1 , and an end effector connected to one end of the jointed arm (see at least end effector and tool center point in par. 0026), the instructions comprising:
measuring a moment at each joint (see at least axes equipped with torque sensors in par. 0021 and axes I-VII in Fig. 1) of the at least one joint of the jointed arm while the hand-guided robot is being hand-guided or subjected to a mechanical tension due to contact with an external object (see at least par. 0010 for robot being hand-guided guided directly at the end effector); Pfaff fails to teach determining at least one external moment affecting the robot based on the at least one measured moment; 
computing a positional correction factor for a position of the end effector based on the at least one external moment and an absolute accurate model of the robot; 	computing a current position of the end effector based on a correction model in dependence on the correction factor, 
wherein the correction factor compensates a dynamic influence on the position of the end effector.
Schreiber does teach determining at least one external moment affecting the robot based on the at least one measured moment (see at least torque sensors detecting external force in par. 0029); 
computing a positional correction factor (see at least torque-based calculation of a Cartesian shift equation in par. 0048, Δx is interpreted as the positional correction factor ) for a position of the end effector based on the at least one external moment (see at least torque-based calculation of a Cartesian shift equation in par. 0048, Text is interpreted as an external moment, see also Text described as external torque in par.  and an absolute accurate model of the robot (see at least dynamic model in par. 0034); and 
computing a current position of the end effector based on a correction model in dependence on the correction factor, the current position of the end effector reflecting an objective actual position of the end effector  (see at least qmdl,freeze* calculation in par. 0049 is interpreted as computing a current position, qmdl,freeze* is interpreted as the computed current position of the end effector reflecting the actual position, 1Δ(torque-based) interpreted as the correction factor Δx), 
wherein the correction factor (see at least Δx in par. 0048-0049 is interpreted as the correction factor ) compensates a dynamic influence (see at least Text or external torque in par. 0048-0049 interpreted as the dynamic influence) on the position of the end effector (see at least “The user request can also be interpreted as a cartesian input, provided the user touched the manipulator on the end effector” in par. 0048, this is interpreted to mean that Text is caused by a user hand-guiding the end effector). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff with the teaching of Schreiber including determining at least one external moment affecting the robot based on the at least one measured moment; computing a positional correction factor for a position of the end effector based on the at least one external moment and an absolute accurate model of the robot; and computing a current position of the end effector based on a correction model in dependence on the correction factor, wherein the correction factor compensates a dynamic influence on the position of the end effector. The purpose for incorporating the teachings of Schreiber would be to improve the accuracy of the robot detecting an external moment and responding appropriately.
Regarding Claim 9, The non-transitory computer-readable storage medium of claim 8 (see Claim 8 analysis), wherein the at least one measured moment includes effects of a centrifugal force, a Coriolis force affecting the arm, the end effector, or any combination thereof. Note that the definition of centrifugal force is “an outward force on a body rotating about an axis, assumed equal and opposite to the centripetal force and postulated to account for the phenomena seen by an observer in the rotating body” – Dictionary.com. It is interpreted as well known in the art for torque sensors to be capable of sensing effects of centrifugal force. The torque sensors of Pfaff are interpreted to be capable of detecting these effects in the signal they output.
Regarding Claim 15, Pfaff teaches a data processing device (see at least control device in par. 0021 interpreted to include data processing device) comprising:
a processor (see at least control device in par. 0021 interpreted to include processor); and 
a non-transitory computer-readable storage medium that stores instructions executable by one or more processors to operate a hand-guided robot (see at least control device in par. 0021 interpreted to include a non-transitory computer-readable storage medium for storing robot instructions) having a jointed arm with at least one joint (see at least hand-guided multi-axle manipulator in par. 0010 and Fig. 1 element 100), and an end effector connected to one end of the jointed arm (see at least end effector and tool center point in par. 0026), the instructions comprising:
measuring a moment at each joint (see at least axes equipped with torque sensors in par. 0021 and axes I-VII in Fig. 1) of the at least one joint of the jointed arm while the hand-guided robot is being hand-guided or subjected to a mechanical tension due to contact with an external object (see at least par. 0010 for robot being hand-guided guided directly at the end effector); Pfaff fails to teach determining at least one external moment affecting the robot based on the at least one measured moment; 
computing a positional correction factor for a position of the end effector based on the at least one external moment and an absolute accurate model of the robot; 	computing a current position of the end effector based on a correction model in dependence on the correction factor, 
wherein the correction factor compensates a dynamic influence on the position of the end effector.
However, Schreiber does teach determining at least one external moment affecting the robot based on the at least one measured moment (see at least torque sensors detecting external force in par. 0029); 
computing a positional correction factor (see at least torque-based calculation of a Cartesian shift equation in par. 0048, Δx is interpreted as the positional correction factor ) for a position of the end effector based on the at least one external moment (see at least torque-based calculation of a Cartesian shift equation in par. 0048, Text is interpreted as an external moment, see also Text described as external torque in par. 0029) and an absolute accurate model of the robot (see at least dynamic model in par. 0034); and 
computing a current position of the end effector based on a correction model in dependence on the correction factor, the current position of the end effector reflecting an objective actual position of the end effector (see at least qmdl,freeze* calculation in par. 0049 is interpreted as computing a current position, qmdl,freeze* is interpreted as the computed current position of the end effector reflecting the actual position, 1Δ(torque-based) interpreted as the correction factor Δx), 
wherein the correction factor (see at least Δx in par. 0048-0049 is interpreted as the correction factor ) compensates a dynamic influence (see at least Text or external torque in par. 0048-0049 interpreted as the dynamic influence) on the position of the end effector (see at least “The user request can also be interpreted as a cartesian input, provided the user touched the manipulator on the end effector” in par. 0048, this is interpreted to mean that Text is caused by a user hand-guiding the end effector). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff with the teaching of Schreiber including determining at least one external moment affecting the robot based on the at least one measured moment; computing a positional correction factor for a position of the end effector based on the at least one external moment and an absolute accurate model of the robot; and computing a current position of the end effector based on a correction model in dependence on the correction factor, wherein the correction factor compensates a dynamic influence on the position of the end effector. The purpose for incorporating the teachings of Schreiber would be to improve the accuracy of the robot detecting an external moment and responding appropriately.
Regarding Claim 16, Pfaff teaches a robotic system (see at least manipulator system in par. 0021) comprising:
a hand-guided robot having a jointed arm (see at least hand-guided multi-axle manipulator in par. 0010 and Fig. 1 element 100) with at least one joint and an end effector (see at least end effector and tool center point in par. 0026) connected to one end of the arm (see at least end effector mounted on hand flange in par. 0026 and hand flange on one end of robot arm in Fig. 1 element 117);
a moment sensor in or at each joint of the at least one joint of the arm (see at least axes equipped with torque sensors in par. 0021 and axes I-VII in Fig. 1); and
a data processing device (see at least control device in par. 0021) connected to each moment sensor via a respective data link (see at least torque sensors registering torques acting on the axes interpreted to include a data link with control device in par. 0021),
the data processing device comprising:
a processor (see at least control device in par. 0021 interpreted to include processor); and 
a non-transitory computer-readable storage medium that stores instructions executable by the processor to operate a hand-guided robot (see at least control device in par. 0021 interpreted to include a non-transitory computer-readable storage medium for storing robot instructions), the instructions comprising:
measuring a moment at each joint (see at least axes equipped with torque sensors in par. 0021 and axes I-VII in Fig. 1) of the at least one joint of the jointed arm while the hand-guided robot is being hand-guided or subjected to a mechanical tension due to contact with an external object (see at least par. 0010 for robot being hand-guided guided directly at the end effector).
 Pfaff fails to teach determining at least one external moment affecting the robot based on the at least one measured moment; 
computing a positional correction factor for a position of the end effector based on the at least one external moment and an absolute accurate model of the robot; 	computing a current position of the end effector based on a correction model in dependence on the correction factor, 
wherein the correction factor compensates a dynamic influence on the position of the end effector.
Pfaff fails to teach the following, but Schreiber does teach determining at least one external moment affecting the robot based on the at least one measured moment (see at least torque sensors detecting external force in par. 0029); 
computing a positional correction factor (see at least torque-based calculation of a Cartesian shift equation in par. 0048, Δx is interpreted as the positional correction factor ) for a position of the end effector based on the at least one external moment (see at least torque-based calculation of a Cartesian shift equation in par. 0048, Text is interpreted as an external moment, see also Text described as external torque in par. 0029) and an absolute accurate model of the robot (see at least dynamic model in par. 0034); and 
computing a current position of the end effector based on a correction model in dependence on the correction factor, the current position of the end effector reflecting an objective actual position of the end effector  (see at least qmdl,freeze* calculation in par. mdl,freeze* is interpreted as the computed current position of the end effector reflecting the actual position, 1Δ(torque-based) interpreted as the correction factor Δx), 
wherein the correction factor (see at least Δx in par. 0048-0049 is interpreted as the correction factor ) compensates a dynamic influence (see at least Text or external torque in par. 0048-0049 interpreted as the dynamic influence) on the position of the end effector (see at least “The user request can also be interpreted as a cartesian input, provided the user touched the manipulator on the end effector” in par. 0048, this is interpreted to mean that Text is caused by a user hand-guiding the end effector). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff with the teaching of Schreiber including determining at least one external moment affecting the robot based on the at least one measured moment; computing a positional correction factor for a position of the end effector based on the at least one external moment and an absolute accurate model of the robot; and computing a current position of the end effector based on a correction model in dependence on the correction factor, wherein the correction factor compensates a dynamic influence on the position of the end effector. The purpose for incorporating the teachings of Schreiber would be to improve the accuracy of the robot detecting an external moment and responding appropriately.
Regarding Claim 17, Pfaff teaches a robotic system (see at least manipulator system in par. 0021) comprising:
a hand-guided robot having a jointed arm (see at least hand-guided multi-axle manipulator in par. 0010 and Fig. 1 element 100) with at least one joint and an end effector (see at least end effector and tool center point in par. 0026) connected to one end of the arm (see at least end effector mounted on hand flange in par. 0026 and hand flange on one end of robot arm in Fig. 1 element 117);
a moment sensor in or at each joint of the at least one joint of the arm (see at least axes equipped with torque sensors in par. 0021 and axes I-VII in Fig. 1); and
a data processing device (see at least control device in par. 0021) connected to each moment sensor via a respective data link (see at least torque sensors registering torques acting on the axes interpreted to include a data link with control device in par. 0021), the data processing device comprising:
a processor (see at least control device in par. 0021 interpreted to include processor); and 
a non-transitory computer-readable storage medium that stores instructions executable by the processor to operate a hand-guided, the instructions comprising:
measuring a moment at each joint (see at least axes equipped with torque sensors in par. 0021 and axes I-VII in Fig. 1) of the at least one joint of the jointed arm while the hand-guided robot is being hand-guided or subjected to a mechanical tension due to contact with an external object (see at least par. 0010 for robot being hand-guided guided directly at the end effector);
wherein the robot is an industrial robot having at least six degrees of freedom (see at least robot in Fig. 1 element 100 having joints at axes I-VII)
 Pfaff fails to teach determining at least one external moment affecting the robot based on the at least one measured moment; 
computing a positional correction factor for a position of the end effector based on the at least one external moment and an absolute accurate model of the robot; 	computing a current position of the end effector based on a correction model in dependence on the correction factor, 
wherein the correction factor compensates a dynamic influence on the position of the end effector.
However Schreiber does teach determining at least one external moment affecting the robot based on the at least one measured moment (see at least torque sensors detecting external force in par. 0029); 
computing a positional correction factor (see at least torque-based calculation of a Cartesian shift equation in par. 0048, Δx is interpreted as the positional correction factor ) for a position of the end effector based on the at least one external moment (see at least torque-based calculation of a Cartesian shift equation in par. 0048, Text is interpreted as an external moment, see also Text described as external torque in par. 0029) and an absolute accurate model of the robot (see at least dynamic model in par. 0034); and 
computing a current position of the end effector based on a correction model in dependence on the correction factor, the current position of the end effector reflecting an objective actual position of the end effector  (see at least qmdl,freeze* calculation in par. 0049 is interpreted as computing a current position, qmdl,freeze* is interpreted as the computed current position of the end effector reflecting the actual position, 1Δ(torque-based) interpreted as the correction factor Δx), 
wherein the correction factor (see at least Δx in par. 0048-0049 is interpreted as the correction factor ) compensates a dynamic influence (see at least Text or external torque in par. 0048-0049 interpreted as the dynamic influence) on the position of the end effector (see at least “The user request can also be interpreted as a cartesian input, provided the user touched the manipulator on the end effector” in par. 0048, this is interpreted to mean that Text is caused by a user hand-guiding the end effector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff with the teaching of Schreiber including determining at least one external moment affecting the robot based on the at least one measured moment; computing a positional correction factor for a position of the end effector based on the at least one external moment and an absolute accurate model of the robot; and computing a current position of the end effector based on a correction model in dependence on the correction factor, wherein the correction factor compensates a dynamic influence on the position of the end effector. The purpose for incorporating the teachings of Schreiber would be to improve the accuracy of the robot detecting an external moment and responding appropriately.

Claim 3-4, 10-11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff in view of Schreiber and McGee et al (US 6356807).
Regarding Claim 3, Pfaff as modified by Schreiber teaches the method of claim 1 (see Claim 1 analysis). Pfaff as modified by Schreiber fails to teach wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector. 
However, McGee does teach wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector (see at least robot determining contact position with an external object and recording and storing the contact position in col. 7 line 34 to col. 8 line 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff as modified by Schreiber with the teachings of McGee wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector. The purpose for incorporating the teachings of McGee would be to locate an object through contact (see at least col. 8 lines 35-44).
Regarding Claim 4, Pfaff as modified by Schreiber teaches the method of claim 2 (see Claim 2 analysis). Pfaff as modified by Schreiber fails to teach wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector. 
wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector (see at least robot determining contact position with an external object and recording and storing the contact position in col. 7 line 34 to col. 8 line 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff as modified by Schreiber with the teachings of McGee wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector. The purpose for incorporating the teachings of McGee would be to locate an object through contact (see at least col. 8 lines 35-44).
Regarding Claim 10, Pfaff as modified by Schreiber teaches the non-transitory computer-readable storage medium of claim 8 (see Claim 8 analysis), Pfaff as modified by Schreiber fails to teach wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector. 
However, McGee does teach wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector (see at least robot determining contact position with an external object and recording and storing the contact position in col. 7 line 34 to col. 8 line 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff as modified by Schreiber with the teachings of McGee wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector. The purpose for incorporating the teachings of McGee would be to locate an object through contact (see at least col. 8 lines 35-44).
Regarding Claim 11, Pfaff as modified by Schreiber teaches the non-transitory computer-readable storage medium of claim 9 (see Claim 9 analysis). Pfaff as modified by Schreiber fails to teach wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector. 
However, McGee does teach wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector (see at least robot determining contact position with an external object and recording and storing the contact position in col. 7 line 34 to col. 8 line 5). 
wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector. The purpose for incorporating the teachings of McGee would be to locate an object through contact (see at least col. 8 lines 35-44).
Regarding Claim 18, Pfaff teaches a robotic system comprising:
a hand-guided robot having a jointed arm with at least one joint and an end effector connected to one end of the arm (see at least hand-guided multi-axle manipulator in par. 0010 and Fig. 1 element 100);
a moment sensor in or at each joint of the at least one joint of the arm (see at least axes equipped with torque sensors in par. 0021 and axes I-VII in Fig. 1); and
a data processing device (see at least control device in par. 0021) connected to each moment sensor via a respective data link, the data processing device comprising:
a processor (see at least control device in par. 0021 interpreted to include processor); and
a non-transitory computer-readable storage medium that stores
instructions executable by the processor to operate the hand-guided (see at least control device in par. 0021 interpreted to include a non-transitory computer-readable storage medium for storing robot instructions), the instructions comprising:
measuring a moment at each joint (see at least axes equipped with torque sensors in par. 0021 and axes I-VII in Fig. 1) of the at least one joint of the jointed arm while the hand-guided robot is being hand-guided or subjected to a mechanical tension due to contact with an external object (see at least par. 0010 for robot being hand-guided guided directly at the end effector);
Pfaff fails to teach the following, but Schreiber does teach determining at least one external moment affecting the robot based on the at least one measured moment (see at least torque sensors detecting external force in par. 0029);
computing a positional correction factor (see at least differential of a measured actual position and a modeled target position in par. 0036) for a position of the end effector based on the at least one external moment (see at least measured torque in par. 0031) and an absolute accurate model of the robot (see at least dynamic model in par. 0034); and
computing a current position of the end effector based on a correction model in dependence on the correction factor (see at least qref calculation in par. 0036),
wherein the correction factor compensates a dynamic influence on the position of the end effector (see at least time series reference value used rather than measured error to compensate for perturbations not caused by user in par. 0034),
wherein the robot is an industrial robot having at least six degrees of freedom (see at least robot in Fig. 1 element 100 having joints at axes I-VII). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff with the teaching of Schreiber including determining at least one external moment affecting the robot based on the at least one measured moment; computing a positional correction factor for a position of the end effector based on the at least one external moment and an absolute accurate model of the robot; and computing a current position of the end effector based on a correction model in dependence on the correction factor, wherein the correction factor compensates a dynamic influence on the position of the end effector. The purpose for incorporating the teachings of Schreiber would be to improve the accuracy of the robot detecting an external moment and responding appropriately.
Pfaff as modified by Schreiber fails to teach the following, but McGee does teach
a tracking system for tracking a position, a movement, or a position and a movement of an external object (see at least robot assembly as tracking system for tracking a position of an external object in col. 3 lines 4-21),
wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector (see at least robot determining contact position with an external object and recording and storing the contact position in col. 7 line 34 to col. 8 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff as modified by Schreiber with the teachings of McGee including a tracking system for tracking a position of an external object wherein the end effector or a tool attached to the end effector is brought into contact with the external object or another external object, and wherein the position of the external object or the other external object, respectively, is determined based on the computed current position of the end effector. The purpose for incorporating the teachings of McGee would be to locate an object through contact (see at least col. 8 lines 35-44).
Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff in view of Schreiber, McGee and Sinapov et al (US 9144905; hereinafter referred to as Sinapov).
Regarding Claim 5, Pfaff as modified by Schreiber and McGee teaches non-transitory computer-readable storage medium of claim 11 (see Claim 11 analysis). Pfaff as modified by Schreiber and McGee fails to teach wherein the end effector or the tool is sequentially brought into contact with the respective external object in multiple different contact points,
wherein the respective current position of the end effector is computed in each contact point, and. 
wherein the respective external object is virtually modeled based on the multiple computed respective current positions. 
However, McGee further teaches wherein the end effector or the tool is sequentially brought into contact with the respective external object in multiple different contact points (see at least robot contacting a plurality of positions on external object in col. 8 lines 6-16),
wherein the respective current position of the end effector is computed in each contact point (see at least plurality of contact positions recorded and stored in co. 8 lines 16-23). 

Pfaff as modified by Schreiber and McGee fails to teach the following, but Sinapov does teach, wherein the respective external object is virtually modeled based on the multiple computed respective current positions (see at least 3D tactile cloud in col. 6 lines 8-12 merged into 3D model point cloud in col.6 lines 36-39; see also 3D model results illustrated in Fig. 3A-3C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff as modified by Schreiber and McGee to incorporate the teachings of Sinapov wherein the respective external object is virtually modeled based on the multiple computed respective current positions. The purpose for incorporating the teachings of Sinapov would be to capture how an object looks (see at least col. 5 lines 20-25)
Regarding Claim 12, Pfaff as modified by Schreiber and McGee teaches the method of claim 4 (see Claim 4 analysis). Pfaff as modified by Schreiber and McGee fails to teach wherein the end effector or the tool is sequentially brought into contact with the respective external object in multiple different contact points,
wherein the respective current position of the end effector is computed in each contact point, and. 
wherein the respective external object is virtually modeled based on the multiple computed respective current positions. 
However, McGee further teaches wherein the end effector or the tool is sequentially brought into contact with the respective external object in multiple different contact points (see at least robot contacting a plurality of positions on external object in col. 8 lines 6-16),
wherein the respective current position of the end effector is computed in each contact point (see at least plurality of contact positions recorded and stored in co. 8 lines 16-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff as modified by Schreiber and McGee to incorporate the teachings of McGee wherein the end effector is brought into contact with an external object at multiple points and those points are recorded and stored. The purpose for incorporating the teachings of Pfaff would be to store positions indicative of the contour of an external object as described in McGee col. 8 lines 38-44. 
Pfaff as modified by Schreiber and McGee fails to teach the following, but Sinapov does teach, wherein the respective external object is virtually modeled based on the multiple computed respective current positions (see at least 3D tactile cloud in col. 6 lines 8-12 merged into 3D model point cloud in col.6 lines 36-39; see also 3D model results illustrated in Fig. 3A-3C). 
wherein the respective external object is virtually modeled based on the multiple computed respective current positions. The purpose for incorporating the teachings of Sinapov would be to capture how an object looks (see at least col. 5 lines 20-25)
Claims 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff in view of Schreiber and Preisinger et al (US 10814484; hereinafter referred to as Preisinger).
Regarding Claim 6, Pfaff as modified by Schreiber teaches the method of Claim 1 (see Claim 1 analysis). Pfaff as modified by Schreiber fails to teach wherein the external object or another external object is held by the end effector,
wherein the current position of the end effector is continuously computed,
wherein a path of the held external object is determined based on the continuously computed current positions of the end effector to track a position, a movement of the external object, or the position and the movement of the external object.
However, Preisinger does teach wherein the external object or another external object is held by the end effector (see at least work pieces being held by robotic gripper in col. 8 lines 7-12),
wherein the current position of the end effector is continuously computed (see at least reference mark assigned to end effector in col. 14 lines 8-13 and position detection of reference marks in col. 13 lines 39-45),
wherein a path of the held external object is determined based on the continuously computed current positions of the end effector to track a position, a movement of the external object, or the position and the movement of the external object (see at least position data determined and temporal shift being recorded in col. 9 lines 31-35 ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff as modified by  Schreiber to incorporate the teachings of Preisinger wherein the external object or another external object is held by the end effector, wherein the current position of the end effector is continuously computed, wherein a path of the held external object is determined based on the continuously computed current positions of the end effector to track a position, a movement of the external object, or the position and the movement of the external object. The purpose for incorporating the teachings of Preisinger would be to enable teaching of a hand-guided path to be stored and repeated by the robot while holding an object (see at least col. 24 lines 6-29). 
Regarding Claim 13, Pfaff as modified by Schreiber teaches non-transitory computer-readable storage medium of claim 8 (see Claim 8 analysis). Pfaff as modified by Schreiber fails to teach wherein the external object or another external object is held by the end effector,
wherein the current position of the end effector is continuously computed,
wherein a path of the held external object is determined based on the continuously computed current positions of the end effector to track a position, a movement of the external object, or the position and the movement of the external object.
However, Preisinger does teach wherein the external object or another external object is held by the end effector (see at least work pieces being held by robotic gripper in col. 8 lines 7-12),
wherein the current position of the end effector is continuously computed (see at least reference mark assigned to end effector in col. 14 lines 8-13 and position detection of reference marks in col. 13 lines 39-45),
wherein a path of the held external object is determined based on the continuously computed current positions of the end effector to track a position, a movement of the external object, or the position and the movement of the external object (see at least position data determined and temporal shift being recorded in col. 9 lines 31-35 ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff as modified by  Schreiber to incorporate the teachings of Preisinger wherein the external object or another external object is held by the end effector, wherein the current position of the end effector is continuously computed, wherein a path of the held external object is determined based on the continuously computed current positions of the end effector to track a position, a movement of the external object, or the position and the movement of the external object. . 
Claim 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff in view of Schreiber, McGee, Sinapov, and Preisinger.
Regarding Claim 7, Pfaff as modified by Schreiber, McGee, and Sinapov teaches the method of Claim 5 (see Claim 5 analysis). Pfaff as modified by Schreiber, McGee, and Sinapov fails to teach wherein the external object or another external object is held by the end effector,
wherein the current position of the end effector is continuously computed,
wherein a path of the held external object is determined based on the continuously computed current positions of the end effector to track a position, a movement of the external object, or the position and the movement of the external object.
However, Preisinger does teach wherein the external object or another external object is held by the end effector (see at least work pieces being held by robotic gripper in col. 8 lines 7-12),
wherein the current position of the end effector is continuously computed (see at least reference mark assigned to end effector in col. 14 lines 8-13 and position detection of reference marks in col. 13 lines 39-45),
wherein a path of the held external object is determined based on the continuously computed current positions of the end effector to track a position, a movement of the external object, or the position and the movement of the external object (see at least position data determined and temporal shift being recorded in col. 9 lines 31-35 ). 
wherein the external object or another external object is held by the end effector, wherein the current position of the end effector is continuously computed, wherein a path of the held external object is determined based on the continuously computed current positions of the end effector to track a position, a movement of the external object, or the position and the movement of the external object. The purpose for incorporating the teachings of Preisinger would be to enable teaching of a hand-guided path to be stored and repeated by the robot while holding an object (see at least col. 24 lines 6-29). 
Regarding Claim 14, Pfaff as modified by Schreiber, McGee, and Sinapov teaches the non-transitory computer-readable storage medium of claim 12 (see Claim 12 analysis). Pfaff as modified by Schreiber, McGee, and Sinapov fails to teach wherein the external object or another external object is held by the end effector,
wherein the current position of the end effector is continuously computed,
wherein a path of the held external object is determined based on the continuously computed current positions of the end effector to track a position, a movement of the external object, or the position and the movement of the external object.
However, Preisinger does teach wherein the external object or another external object is held by the end effector (see at least work pieces being held by robotic gripper in col. 8 lines 7-12),
wherein the current position of the end effector is continuously computed (see at least reference mark assigned to end effector in col. 14 lines 8-13 and position detection of reference marks in col. 13 lines 39-45),
wherein a path of the held external object is determined based on the continuously computed current positions of the end effector to track a position, a movement of the external object, or the position and the movement of the external object (see at least position data determined and temporal shift being recorded in col. 9 lines 31-35 ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Pfaff as modified by Schreiber, McGee, and Sinapov to incorporate the teachings of Preisinger wherein the external object or another external object is held by the end effector, wherein the current position of the end effector is continuously computed, wherein a path of the held external object is determined based on the continuously computed current positions of the end effector to track a position, a movement of the external object, or the position and the movement of the external object. The purpose for incorporating the teachings of Preisinger would be to enable teaching of a hand-guided path to be stored and repeated by the robot while holding an object (see at least col. 24 lines 6-29). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khatib et al (US 20060250101)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/D.M.K./           Examiner, Art Unit 3666                    
/ABBY Y LIN/           Supervisory Patent Examiner, Art Unit 3666